Case 2:16-cv-13928-MFL-APP ECF No. 131, PageID.4995 Filed 02/24/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CARPENTERS PENSION
TRUST FUND – DETROIT AND
VICINITY et al.,

             Plaintiffs,                           Case No. 16-cv-13928
                                                   Hon. Matthew F. Leitman
v.

BRUNT ASSOCIATES, INC. et al.,

          Defendants.
__________________________________________________________________/

     ORDER ON MOTION HEARING AND REFERRING ACTION FOR IN-
               PERSON SETTLEMENT CONFERENCE

       On February 24, 2021, the Court held a video hearing on (1) Brian Brunt’s

and Brunt Associates, Inc.’s renewed motion for summary judgment on their

counterclaims (ECF No. 118), (2) Plaintiffs’ cross-motion for dismissal of Brian

Brunt’s and Brunt Associates, Inc.’s counterclaims (ECF No. 125), and (3) Brian

Brunt’s motion for attorney fees (ECF No. 120).

       For the reasons stated on the record at the motion hearing, Brian Brunt’s and

Brunt Associates, Inc.’s motion for summary judgment (ECF No. 118) is DENIED,

Plaintiffs’ cross-motion for dismissal of Brian Brunt’s and Brunt Associates, Inc.’s

counterclaims (ECF No. 125) is TAKEN UNDER ADVISEMENT, and Brian




                                         1
Case 2:16-cv-13928-MFL-APP ECF No. 131, PageID.4996 Filed 02/24/21 Page 2 of 2




Brunt’s motion for attorney fees (ECF No. 120) is TAKEN UNDER

ADVISEMENT.

      In addition, as discussed on the record, The Court now REFERS this matter

to the assigned Magistrate Judge for the purpose of holding an in-person settlement

conference as soon as it is safe and practicable to do so. Both Brian Brunt and an

individual with settlement authority for Plaintiffs shall attend this settlement

conference in person. If the matter does not settle during that conference, the Court

will issue a written ruling on the motions it has taken under advisement.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: February 24, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 24, 2021, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         2
